MEMORANDUM**
Raymond Sherman, Sr., appeals from the district court’s dismissal, without prejudice, of the federal indictment charging him with four counts of bank robbery in violation of 18 U.S.C. § 2113(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Sherman's counsel has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Sherman has filed a pro se supplemental brief, and the government has answered.
Following our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED for lack of jurisdiction.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.